[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RE: MOTION TO STRIKE SUPPLEMENTAL RETURN OF RECORD
The motion to strike the "supplemental" return of record is granted because I conclude that the affidavit, offered as the "supplemental return of record", is hearsay evidence which is not CT Page 482 part of the record. The motion to strike is granted without prejudice to the appellee to file a motion to seek the court's permission to introduce additional evidence by way of actual testimony.
So Ordered.
KARAZIN, J.